Dorsey, J.,
delivered the opinion of the court.
We concur with the County Court, in their instruction to the jury, on the account in bar relied on by the defendant, as a set-off to the plaintiff’s debt. The, judgment rendered upon it was a final judgment. To make it absolute as. far as regarded the amount due on the account, no further action of the court was necessary. The filing of Enoch J. Millard’s certificate thereof, was all that was required for that purpose.
The account was extinguished by the judgment, and could therefore never afterwards be available to the defendant, either as a substantive cause of action, or by way of discount, or set-off.
judgment affirmed.